Case: 5:15-cr-00087-DCR-MAS Doc #: 172 Filed: 05/14/20 Page: 1 of 3 - Page ID#: 1824




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      (at Lexington)

    UNITED STATES OF AMERICA,                      )
                                                   )
            Plaintiff,                             )         Criminal Action No. 5: 15-087-DCR
                                                   )
    V.                                             )
                                                   )
    SAMUEL A. GIROD,                               )            MEMORANDUM ORDER
                                                   )
            Defendant.                             )

                                       ***   ***       ***     ***

         Defendant Samuel Girod filed a motion to reduce his sentence under 18 U.S.C. §

  3582(c)(1)(A), which was denied on April 21, 2020. [Record No. 167] Girod filed a notice

  of appeal with the United States Court of Appeals, which is dated April 29, 2020. He has filed

  motions in this Court for leave to proceed in forma pauperis on appeal and for the appointment

  of counsel on appeal. [Record Nos. 169, 170]

         Generally, it costs $505.00 to file an appeal. Rule 24(a)(1) of the Federal Rules of

  Appellate Procedure provides that a party who wishes to appeal in forma pauperis must file a

  motion in the district court which includes an affidavit that shows in the detail prescribed by

  Form 4 of the Appendix of Forms the party’s inability to pay; claims an entitlement to redress;

  and states the issues that the party intends to present on appeal. If the court grants the motion,

  the party may proceed on appeal “without prepaying or giving security for fees and costs,

  unless a statute provides otherwise.”

         Title 28 of the United States Code, section 1915, governs proceedings in forma

  pauperis. Consistent with Rule 24, section 1915(a) provides that any court of the United States


                                                -1-
Case: 5:15-cr-00087-DCR-MAS Doc #: 172 Filed: 05/14/20 Page: 2 of 3 - Page ID#: 1825




  may authorize an appeal without prepayment of fees by a person who submits an affidavit as

  described in Rule 24. Section 1915(b) states, notwithstanding subsection (a), if a prisoner files

  an appeal in forma pauperis, the prisoner will be required to pay the full amount of the filing

  fee. Courts are directed to assess an initial partial filing fee of 20 percent of the greater of the

  average monthly deposits into the prisoner’s account or the average monthly balance in the

  prisoner’s account for the six-month period preceding the notice of appeal. The prisoner is

  required to make monthly payments thereafter in accordance with § 1915(b)(2).

         The Court has reviewed Girod’s application and finds that he lacks sufficient funds to

  pay the entire filing fee at this time. Accordingly, the Court will grant the motion to proceed

  in forma pauperis on the terms established by 28 U.S.C. § 1915(b).

         The defendant also has asked the Court to appoint counsel to represent him upon appeal.

  [Record No. 170] In support, he contends that the merits of his appeal are “undeniable and

  substantial” and that the complexity of the issues presented requires the assistance of counsel.

  Historically, there has been no right to counsel in proceedings under 18 U.S.C. § 3582(c).

  United States v. Johnson, Nos. 15-6413/16-5346, 2016 WL 10704239, at *3 (6th Cir. Nov. 21,

  2016) (collecting cases). And contrary to Girod’s assertion, the issues presented appear

  straightforward and appointed counsel would be neither necessary nor helpful to resolution of

  the matter on appeal. Additionally, Girod has demonstrated an ability to represent his own

  interests adequately throughout these criminal proceedings, as he elected to proceed pro se

  during his jury trial, on direct appeal, and during habeas proceedings. Accordingly, it is hereby

         ORDERED as follows:

         1.      The defendant’s motion for appointment of counsel [Record No. 170] is

  DENIED.
                                                 -2-
Case: 5:15-cr-00087-DCR-MAS Doc #: 172 Filed: 05/14/20 Page: 3 of 3 - Page ID#: 1826




         2.        The defendant’s motion for leave to proceed in forma pauperis on appeal

  [Record No. 169] is GRANTED, to the extent he will be permitted to pay the $505.00

  appellate filing fee on the terms established by 28 U.S.C. § 1915(b), as set forth in this order.

         3.        Within twenty-eight (28) days from this date, the defendant must pay $36.00

  to the Clerk of the Court as an initial partial filing fee.

         4.        The Clerk of the Court shall open an account in Defendant Girod’s name for

  receipt of the filing fee. The Clerk shall complete of Notice of Payment Form (Form EDKY

  525) with Girod’s name, his inmate registration number, and this case number. The Clerk shall

  serve a copy of this Order and Notice of Payment Form upon the Jailer/Warden of the

  institution in which Girod is currently confined and the United States Court of Appeals for the

  Sixth Circuit.

         5.        Each month, Girod’s custodian shall send the Clerk of the Court a payment in

  an amount equal to 20% of Girod’s income for the preceding month out of his inmate trust

  fund account, but only if the amount in the account exceeds $10.00. The custodian shall

  continue such monthly payments until the entire $505.00 filing fee is paid. See § 1915(b)(2).

         6.        The Clerk of the Court shall send a copy of this Order to the Clerk of the Court

  for the United States Court of Appeals for the Sixth Circuit.

         Dated: May 14, 2020.




                                                  -3-
